FILED
                            NOT FOR PUBLICATION                            APR 14 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LAURA DURGARYAN,                                 No. 10-72724

              Petitioner,                        Agency No. A079-248-711

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 8, 2014**
                               Pasadena, California

Before: FERNANDEZ, N.R. SMITH, and MURGUIA, Circuit Judges.

       Laura Durgaryan petitions for review of the order of the Board of

Immigration Appeals (BIA) dismissing her appeal from an immigration judge’s

(IJ) decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT). We have jurisdiction

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. Review for substantial evidence, Zehatye v. Gonzales, 453
F.3d 1182, 1184-85 (9th Cir. 2006), we deny the petition for review.

      Even if we were to assume Durgaryan suffered from past persecution based

on any one or all three incidents, substantial evidence supports the BIA’s

determination that the incidents were not committed by the Armenian government

or by forces that it was unable or unwilling to control. See Doe v. Holder, 736 F.3d
871, 878 (9th Cir. 2013).

      Substantial evidence also supports the BIA’s determination that Durgaryan

does not have a well-founded fear of future persecution based on her Pentecostal

religion. Durgaryan failed to present objective evidence that Pentecostals in

Armenia face persecution on account of their religion. See Molina-Estrada v. INS,

293 F.3d 1089, 1096 (9th Cir. 2002) (“[T]he IJ and the BIA are entitled to rely on

all relevant evidence in the record, including a State Department report, in

considering whether the petitioner has demonstrated that there is good reason to

fear future persecution.”).

      Because Durgaryan failed to establish eligibility for asylum, her claim for

withholding of removal necessarily fails. See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence supports the BIA’s denial of CAT relief

because Durgaryan failed to establish that she more likely than not will be tortured


                                          2
if she returns to Armenia. See Santos-Lemus v. Mukasey, 542 F.3d 738, 747-48

(9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                       3